Mr. Chief Justice Hand delivered the opinion of the court: At the trial the State introduced in evidence a certified copy of a marriage certifícale issued by the county clerk of Cook county authorizing a marriage to be celebrated between the plaintiff in error and Annie Zahora, with the return thereon of M. A. LaBuy, one of the justices of the peace of said county, that the marriage of the plaintiff in error and Annie Zahora had been celebrated before him; also called Thomas Barrett, who testified that he was present at the office of said justice of the peace at the request of the parties, and witnessed the celebration of the marriage of the plaintiff in error and Annie Zahora by said justice of the peace. When the celebration of a marriage is once shown, the contract of marriage, the capacity of the parties, and every other fact necessary to the validity of the marriage, will be presumed, but such presumption is not conclusive. (Cartwright v. McGown, 121 Ill. 388.) Intoxication at the time of entering into the marriage contract will not render the marriage void, but only voidable. (19 Am. & Eng. Ency. of Law,—2d ed.—p. 1164, and note.) A voidable marriage will support an indictment for bigamy. (4 Am. & Eng. Ency. of Law,—2d ed.—p. 38, and note.) “A void marriage is a mere nullity, and its validity may be impeached in any court, whether the question arise directly or collaterally and whether the parties be living or dead; but a voidable marriage is valid, for all civil purposes, until a competent tribunal has pronounced the sentence of nullity, upon direct proceedings instituted for the purpose of setting the marriage aside.” (Schouler on Domestic Relations,—2d ed.-—p. 24.) The marriage between the plaintiff in error and Annie Zahora was not void, and if voidable, it was binding upon the parties thereto until it was set aside in a direct proceeding instituted for that purpose in a court of competent jurisdiction, and could not be attacked on the trial in the court below. The plaintiff in error insisted upon the trial that Annie Zahora was not his lawful wife, on the ground that he was intoxicated at the time he married her. When she was called as a witness the State’s attorney stated to the court that the State claimed the witness was the lawful wife of the plaintiff in error, and if there was objection to her testimony upon the ground that she was an incompetent witness he would not use her as a witness. No objection was made to her testifying-, and the court permitted her to give evidence to the fact of her marriage to the plaintiff in error. She was not a competent witness, and her incompetency could not be waived. In Greed v. People, 81 Ill. 565, on page 568 it was said: “The exclusion of husband and wife from being witnesses for or against each other is not solely on the ground of interest. ‘This exclusion is founded partly on the identity of their legal rights and interests and partly on principles of public policy, which lie at the basis of civil society.’” And in Kent’s Commentaries (vol. 2,—12th ed.— p. 179,) it is said: “The husband and wife cannot be witnesses for or against each other in a civil suit. '* * * Nor can either of them be permitted to give any testimony, either in a civil or criminal case, which goes to criminate the other; and this rule is so inviolable that no consent will authorize the breach of it.” After testimony was introduced showing a lawful marriage between the plaintiff in error and Annie Zahora, the court, over his objection, permitted the State to call Katherine H. Hurley as a witness and allowed her to testify to facts tending to show the marriage of the plaintiff to Annie Zahora, as well as the second marriage. The plaintiff in error having a lawful wife at the time of his marriage to Katherine H. Hurley, his marriage to her was void, and after the first marriage was established by the introduction of the record evidence thereof and the testimony of the witness who was present at the time the marriage ceremony was performed, it was competent to permit her to testify to the second marriage, but she was not a competent witness by whom to establish the first marriage. In Lowery v. People, 172 Ill. 466, on page 471 the court say: “In Miles v. United States, 103 U. S. 304, it is said that it is only in cases where the first marriage is not controverted or has been duly established by other evidence that the second wife is allowed to testify; that she is never competent to prove the first marriage, for she cannot be admitted to prove a fact to the jury which must be established before she can testify at all, and that in cases where she can testify she may be a witness to the second marriage, but not to the first.” When she was offered as a witness, objection was made that she was incompetent. As has been said, she was competent to establish the second, marriage, the first marriage having been proven, and the objection to her competency was properly overruled. If objection had been made to her testifying to facts which tended to prove the first marriage, such objection should have been sustained; but as no such objection was made, the admission of her testimony cannot now successfully be assigned as error. Complaint is also made that the court refused to admit evidence tending to show the 'plaintiff in error was affected with delirium tremens at the time of his marriage to Annie Zahora. No such testimony was offered. While Emily Barber, a sister of the plaintiff in error, was upon the witness stand, she was asked if she knew whether or not the plaintiff in error was affected with delirium tremens during the week of his marriage to Annie Zahora, which question the court declined to permit her to answer. The question was not limited to the time of the marriage, but extended over the entire week in which the marriage occurred. To have been a proper one in any view, it should have been limited to the condition of the plaintiff in error at the time of the marriage, as if he was rational at the time of the marriage it would be a valid marriage, even though a few days prior or subsequent thereto, and during the week of his marriage, he was affected with delirium tremens. When Katherine H. Hurley was first called as a witness the court declined to permit her to testify. Subsequently, and after the first marriage had been established, she was re-called, when it was ruled that, there having been evidence submitted to the jury which tended to prove a marriage to Annie Zahora, the holding would be that Katherine H. Hurley was a competent witness. No bias was shown against the plaintiff in error in announcing this ruling, and no opinion was expressed by the judge as to whether or not the first marriage had been established. The marriag'e to Annie Zahora having been established by competent evidence, Katherine H. Hurley was a competent witness to testify upon the subject of her marriage to the plaintiff in error, and the remarks of the court made at that time were not of such a character as to require a reversal of the case. We are also of the opinion the remarks made by the court disapproving of the verdict of a jury rendered in another case, in the presence of the jury trying this case, did not prejudice the minds of the jury against the plaintiff in error. The court did not err in declining to instruct the jury that if the plaintiff in error was so far under the influence of intoxicating liquors at the time the marriage ceremony was performed between him and Annie Zahora that he did not have sufficient mental capacity to understand what he was doing and that he was assuming the duties and obligations of the marital relation, his marriage to her was void and they should find him not guilty. Said instructions were based upon testimony which was incompetent and had been excluded. The law will not permit a party to a marriage contract to stultify himself by proving, when on trial for bigamy, that he was voluntarily intoxicated at the time of his first marriage, as a means of exculpating himself, by rendering void what would otherwise be a valid marriage. The evidence in this case shows, without contradiction, the plaintiff in error and Annie Zahora went to the office of Justice LaBuy and were married. Prom the justice’s office the parties .repaired to a restaurant and had lunch. From there they went to the home of a sister of the plaintiff in error, where they announced their marriage and partook of refreshments. Although the court erred in admitting the testimony of Annie Zahora, as the first marriage was proven by evidence other than the evidence of said witness and the second marriage was admitted by the plaintiff in error’s counsel in open court upon the trial, and the only defense interposed was that of voluntary intoxication of the plaintiff in error at the time of his marriage to Annie Zahora, we are fully convinced his conviction was proper and that the verdict and judgment should be sustained. If the competent testimony clearly justifies the verdict in a criminal case, the fact that incompetent testimony has been admitted will not cause a reversal if it clearly appears that such incompetent testimony could not have affected the result of the trial. Jennings v. People, 189 Ill. 320. Finding no reversible error in this record the judgment of the criminal court of Cook county will be affirmed. Judgment affirmed.